Citation Nr: 9908159	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of overpayment of service-connected 
disability compensation in the amount of $3,513.83.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1991, and from October 1993 to present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Committee 
on Waivers and Compromises (COWC) at the Regional Office 
(RO), Department of Veterans Affairs (VA), in Houston, Texas.

The Board notes that the veteran did not challenge the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver as listed on the title 
page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In June 1995 the Board granted entitlement to service 
connection for minimal instability of the anterior cruciate 
ligament of the left knee.

3.  A July 1995 rating decision implemented the Board 
decision and assigned a 10 percent disability rating 
effective from September 4, 1991.

4.  In correspondence dated July 19, 1995, the RO notified 
the veteran of the award of service connection for a left 
knee disorder and enclosed a copy of VA Form 21-8764, 
Disability Award Attachment--Important Information.

5.  In October 1996 the RO notified the veteran that 
information had been received which showed he re-entered 
active service in October 1993.

6.  In June 1996 the COWC denied entitlement to waiver of 
overpayment of service-connected disability compensation in 
the amount of $3,513.83.

7.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

8.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities.

9.  The veteran was at fault in causing the overpayment, and 
VA bore no fault in creating the overpayment.

10.  Failure to make restitution would result in unfair 
enrichment to the veteran.

11.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of service-connected disability 
compensation in the amount of $3,513.83, would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998);  
38 C.F.R. § 1.965(a) (1998).

Factual Background

In June 1995 the Board granted entitlement to service 
connection for minimal instability of the anterior cruciate 
ligament of the left knee.  A July 1995 rating decision 
implemented the Board decision and assigned a 10 percent 
disability rating effective from September 4, 1991.  In 
correspondence dated July 19, 1995, the RO notified the 
veteran of the award of service connection for a left knee 
disorder and enclosed a copy of VA Form 21-8764, Disability 
Award Attachment-Important Information.  VA Form 21-8764 
provides that prompt notification of conditions affecting the 
right to payment, including reentrance into active military 
service, was required.

In October 1996 the RO notified the veteran that information 
had been received which showed he re-entered active service 
in October 1993.  In December 1996 the veteran submitted a 
copy of his enlistment contract which indicated a 
reenlistment date of October 19, 1993.  He also stated that 
he did not understand why he could not receive benefits while 
in active service.

In correspondence received in January and March 1997, the 
veteran requested waiver of his debt.  He stated that he did 
not know he could not receive VA benefits while on active 
duty and that repayment would result in financial hardship.  
He stated that he was married with a child, was purchasing a 
car and had other miscellaneous bills.

In a June 1997 report of financial status, the veteran stated 
his average monthly net income was $1,549.20, total average 
monthly expenses were $1,198, and discretionary monthly 
income was $351.20.  He reported monthly payments on 
installment contracts and other debts of $568, and listed 
assets of $100 cash on hand and vehicles with an estimated 
value of $6,300.  

In June 1996 the COWC denied entitlement to waiver of 
overpayment of service-connected disability compensation in 
the amount of $3,513.83

In his September 1997 notice of disagreement, the veteran 
stated that the previously submitted financial status report 
did not accurately reflect his average monthly financial 
position because he did not have any money left at the end of 
the pay period.  He reported that his child was receiving 
dental treatment and had begun a costly orthodontic 
procedure.  He reiterated these statements in a VA Form 9 
dated in February 1998.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302.  The Board 
concurs, however, before recovery of indebtedness can be 
waived, it must also be shown that it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds that no 
undue hardship would result from collection of overpayment.  
The record shows that the veteran has significant monthly 
family income and, based upon the veteran's report, excess 
income exists from which to repay the debt.  Although the 
veteran claimed financial hardship would result because of 
expenses for his child's dental care, he provided no specific 
information as to the amount of any unreimbursed expense 
related to that treatment.  The Board finds the veteran's 
claim of undue hardship is not persuasive.

In addition, the record reflects that the overpayment was 
created when the veteran re-entered active service without 
notifying VA.  The veteran claimed that he was not at fault 
in the creation of the overpayment because he was unaware he 
could not receive VA benefits during active service.  
However, the Board notes that RO correspondence, dated in 
July 1995, informed the veteran that reenlistment could 
affect his right to receive VA compensation benefits.  
Therefore, the Board finds that the veteran was adequately 
informed and that he was solely at fault in the creation of 
the overpayment.

The Board also finds that collection of the debt would not 
defeat the purpose of paying compensation benefits by 
nullifying the objective for which the benefits were 
intended.  Disability compensation benefits are awarded to 
veterans upon termination of their military careers to 
compensate, on average, for occupational impairment which 
results from service-connected injuries or disease.  See 38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  The 
purpose of the benefit does not extend to persons during 
active service.  

The Board further finds that waiver of recovery would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would be allowed to retain funds in 
excess of that which he was legally entitled.  There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  The Board determines, 
therefore, that recovery of the overpayment would not be 
against equity and good conscience.


ORDER

Entitlement to waiver of overpayment of service-connected 
disability compensation in the amount of $3,513.83, is 
denied.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

